Case 19-47261      Doc 16     Filed 01/07/20 Entered 01/07/20 13:56:36             Main Document
                                           Pg 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In Re:                                            )   Case No. 19-47261-705
                                                  )   Chapter 7
Sandra Lee Jost,                                  )
                                                  )
               Debtor.                            )
                                                  )   Response Date: January 14, 2020
                                                  )   Hearing Date: January 21, 2020
                                                  )   Hearing Time: 9:30 a.m.
                                                  )   Location: St. Louis, Courtroom 7S
                                                  )

  DEBTOR’S RESPONSES TO CREDITOR BANK OF AMERICA, N.A.’S MOTION
        FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

         COMES NOW Sandra Lee Jost (“Debtor”), by and through counsel, and respectfully
states as follows her Responses to Movant, Bank of America, N.A.’s Motion for Relief from
Automatic Stay:

         1.    Debtor admits the allegations contained in paragraphs 1 and 9 of the Motion.

      2.      Debtor denies the allegations contained in paragraphs 2 through 8 and 10 – 11 of
the Motion and demands strict proof thereof.

        3.      Further answering, Debtor states that the trustee is investigating the possibility of
equity in the house, which suggests the possibility of an equity cushion.

       4.      Further answering, Debtor states that if the Trustee does not sell the home, Debtor
may strip the consensual liens and sell the house itself.

        WHEREFORE, Debtor prays that the relief sought in the Motion be denied, and for such
other and further relief as this Court deems appropriate.


                                              DANNA MCKITRICK, P.C.

                                      By:       /s/ A. Thomas DeWoskin
                                              A. Thomas DeWoskin, #25320MO
                                              7701 Forsyth Blvd, Suite 800
                                              St. Louis, MO 63105
                                              (314) 726-1000/(314) 725-6592 fax
                                              tdewoskin@dmfirm.com
                                              Attorneys for Debtor
Case 19-47261          Doc 16   Filed 01/07/20 Entered 01/07/20 13:56:36              Main Document
                                             Pg 2 of 2


                                  CERTIFICATE OF SERVICE
        The Notice of Electronic Filing indicates that all necessary parties were served with this
corrected document via the Court’s CM/ECF system on January 7, 2020.


                                                        /s/ A. Thomas DeWoskin
                                                            A. Thomas DeWoskin


4829-4609-0160, v. 1
